Case 1:14-cv-02535- ELH Document 52 Filed 12/20/19 Page 1 of 1
Case 1:14-cv-02535-ELH Document 49-2 Filed 12/20/19 Page 1 moon 1

 

Hse mh oy ea a ‘ Yi Le Al RO
UNITED STATES DISTRICT COURT 5
FOR THE DISTRICT OF MARYLAND!/|3 DEE 20. PH 6 |

CLs rece
UNITED STATES ex rel. DEBORAH SHELDON, ef al., AY Ley Marui
Plaintiff-Relator, BY ener DEPUTY

v. . Case No. 1:14-cv-02535-ELH

FOREST LABORATORIES, LLC, ef al.,

Defendants.

“AH | | }PROPOSED] ORDER

Having considered the Joint Motion to Extend Time for Defendants to Respond to

Amended Complaint and to Set a Briefing Schedule,

Pharmaceuticals, Inc., and Allergan, ny to respond to the Amended Complaint is extended up

to ining 21, 2020, pet to fe Order of te. Cant,

at
5 Ao teed Jo a Ckephenre beqterene Om”
A odes 5 On miss—Kelato i have nti

Gy i “it is ORDERED that the deadline for Defendants Forest Laboratories, LLC, Forest

    

 
 
  

 

   

an Opposition brie

 

IT IS SO ORDERED.

Dated: (ala ol/9

 

Hon. Ellen L. Hollander
United States District Judge

M3 20 wn 5 ).M.
